Citation Nr: 0519932	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  95-02 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In November 2003, the issue was remanded for 
further development.  A review of the record shows that the 
RO has complied with all remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Due to some apparent confusion in the record as to the 
issue(s) on appeal, the Board will undertake a brief 
discussion of the procedural history of this matter.

In the January 1994 rating decision, the RO denied service 
connection for a kidney disorder and PTSD, and the veteran 
expressed disagreement with that decision.  The RO provided 
the veteran with a Statement of the Case in January 1995, 
addressing those two issues.  In February 1995, the veteran 
testified before a Hearing Officer at the RO and the issues 
before the RO were entitlement to service connection for a 
kidney disability and PTSD.  At the hearing, the veteran, in 
discussing her claimed kidney disorder, also testified 
regarding her service-connected cystitis, which had been 
rated 20 percent disabling effective July 1987.  The Hearing 
Officer explained that entitlement to an increased disability 
rating for cystitis was not currently an issue before the RO, 
and instructed the veteran that she could file a claim for an 
increased disability rating for cystitis, if she so desired.  
The veteran verbally indicated that she would like to apply 
for an increased disability rating for cystitis.

In June 1995, the RO issued a Supplemental Statement of the 
Case which was entitled "Hearing Officer Decision."  The 
Hearing Officer addressed the service connection claims to 
which reference has been made above, and also denied 
entitlement to an increased disability rating for cystitis.  
Subsequently, the RO issued Supplemental Statements of the 
Case in August 1997 and August 2000 which included the issue 
of entitlement to an increased disability rating for 
cystitis.  By rating action in July 1999, the RO granted 
service connection for PTSD, assigning a 50 percent 
disability rating effective from August 1993; thus, the issue 
of service connection for PTSD was resolved at that time, and 
the pending appeal as to that issue became moot.

In April 2002, the RO issued another Supplemental Statement 
of the Case.  In the transmittal letter, the RO informed the 
veteran that a substantive appeal had not been received 
regarding entitlement to an increased disability rating for 
cystitis, and that she would have a period of 60 days in 
which to either request an extension of time or to file a 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3).  The 
veteran did not submit a request for extension of time or a 
substantive appeal within, or for that matter outside, the 
applicable time period.

The RO, however, in a VA Form 8 (Certification of Appeal) 
completed in June 2002, included the issue of entitlement to 
an increased disability rating for cystitis as an issue to be 
certified to the Board.  The issue was not addressed in the 
July 2002 Development Memorandum issued by the Board, or in 
the Remand by the Board in November 2003.

Because the record before the Board indicates that the 
veteran did not file a substantive appeal, or even a notice 
of disagreement, with respect to the Hearing Officer's 
decision in June 1995, it is clear that the issue of an 
increased rating for cystitis is not properly developed for 
appellate review by the Board.  Therefore, we will not 
address that issue in the present decision.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for a 
kidney disorder has been obtained by the RO, and the RO has 
notified her of the type of evidence needed to substantiate 
her claim.

2.  The veteran does not have a kidney disorder, to include 
pyelonephritis or chronic end-stage renal disease.


CONCLUSION OF LAW

A kidney disorder was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for a kidney disorder prior 
to enactment of the VCAA.  The veteran's appeal stems from a 
January 1994 rating decision which denied service connection.  
In June 2001, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Id.; but see VAOPGCPREC No. 1-
2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in November 2003, and thereafter, the RO issued another VCAA 
letter to the veteran in March 2004.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077, slip op. at 27 (April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
and VA treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in April 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

II.  Discussion & Analysis

The veteran is seeking service connection for a kidney 
disorder.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran served 90 days or more during a period of war 
and nephritis is manifested to a compensable degree within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service medical records reflect that, in May 1973, the 
veteran underwent a gynecological examination.  Clinical 
evaluation of the pelvis was normal, and a rectal examination 
was normal.  The conclusion was of a normal examination.  In 
January 1974, the veteran underwent a voiding 
cystourethrogram and intravenous pyelogram (IVP) due to 
recurrent urinary tract infections.  The diagnostic 
impression was of a normal voiding cystogram and normal IVP.  
In February 1975, a clinical record reflects an impression of 
a urinary tract infection and resolving gastrointestinal (GI) 
problem.  A January 1976 clinical record reflects an abnormal 
urinalysis for the third time, and further evaluation was 
requested.  A subsequent clinical record reflects a notation 
of recurrent bladder infections and urethral discomfort.  The 
impression was recurrent cystitis.

Effective in February 1976, service connection was 
established for recurrent cystitis, which was initially rated 
as noncompensably disabling (0 percent).

Correspondence dated in August 1987 from Dr. R.J.M. stated 
that during service and post-service in the 1970s, the 
veteran had suffered with numerous urinary tract infections.  
She had experienced increasing problems with urinary 
retention, which seemed to be getting worse upon the birth of 
each of her children.  With her pregnancy in 1986, she had 
incurred a possible urinary tract infection, and had a 
subsequent premature delivery of her third child.  
Subsequently, she had some continued problems with urinary 
retention, which, it was stated, could have been exacerbated 
by her last childbirth.  

Correspondence dated in August 1987 from Dr. S.J.E. stated 
that the veteran was treated on August 26 of that year for 
recurrent urinary tract infection, manifested symptomatically 
as pyuria.  

A VA treatment record reflects that in September 1987 the 
veteran was hospitalized for a fever and bladder trouble, to 
include recurrent urinary tract infections.  The examiner's 
impression was pyelonephritis and a dependency on Darvon.

In December 1987, the veteran underwent a VA examination.  
She reported a history of urinary tract infections and said 
she had undergone previous voiding cystoureterograms.  The 
diagnosis was history of recurrent urinary tract infections, 
and first degree cystourethrocele.  A urine culture revealed 
no growth.

In February 1988, the RO increased the rating for veteran's 
service-connected cystitis to 20 percent disabling, effective 
July 1987.

In March 1990, the veteran underwent another VA examination.  
She complained of recurrent bladder and kidney infections.  
Upon a physical examination, the pertinent diagnosis was 
recurrent urinary infection with cystitis, and previous 
pyelonephritis with previous cystoscopy and bladder neck 
incision.

In May 1990, the veteran underwent a cystoscopy due to 
recurrent urinary tract infections with recurrent urethritis.  
It was noted that an IVP had ben performed 2 to 3 weeks 
earlier, which showed the kidneys and upper tracts to be 
without any evidence of renal scarring or caliectasis such as 
to suggest chronic pyelonephritis.  

In August 1993, the veteran claimed entitlement to service 
connection for "kidney condition," which was subsequently 
denied in a January 1994 rating decision.  

As noted in the Introduction, the veteran testified before a 
Hearing Officer in February 1995 in support of her claim.  
She claimed that when she has a bladder infection, "it goes 
to [the] kidney."  At the hearing, the veteran submitted 
February 1995 correspondence from Dr. T.J.S. of G.F. 
Immediate Care Center, which stated that the veteran had been 
treated for recurrent urinary tract infections.

Outpatient treatment records from the VAMC at Fort Harrison 
reflect treatment for recurrent urinary tract infections for 
the period October 1993 through July 1994.  A June 1995 
clinical record reflects an evaluation performed nine months 
previously which did not show any abnormality.

In April 2004, the veteran again underwent a VA examination.  
The examiner indicated that the claims folder was reviewed.  
The veteran claimed a history of renal infection, 
pyelonephritis twice, and associated cystitis.  She said that 
the first episode had occurred in service, and that she had 
experienced a recurrent episode in 1986 which required a 
hospitalization at the Fort Harrison VAMC for pyelonephritis.  
She denied any other admissions.  She reported treating with 
antibiotics for her cystitis.  She further stated that she 
had been advised that cystitis is recurrent because of the 
chronic and repeated use of antibiotics.  She denied any 
history of renal disease prior to service.  She stated her 
belief that she has renal parenchyma involvement due to her 
cystitis, and that the nephritis is expressed by flank pain, 
chills, and fever.  She said she can differentiate cystitis 
by the smell of the urine, and painful urination.  She 
asserted that her nephritis occurs 4 times per year, and 
cystitis 6 to 8 times per year.

Upon review of the veteran's records, the examiner noted a 
normal renal function determined by azotemia, as well as 
creatinemia, noted to be consistent with sex and muscular 
mass.  The urine was noted as well within normal limits, with 
no evidence of infective process.  The examiner further noted 
that a CT scan of the abdomen had denied existence of 
nephrolithiasis, as well as other parenchyma renal 
involvement, in 2001.  The rest of the laboratory tests, 
including electrolytes, were normal.  There was mild anemia, 
and no history of hypertension.  On examination, the 
abdominal examination demonstrated no masses, in particular 
no renal mass and/or balotment, and the bladder was not felt.  
There was tenderness of the right iliac gutter, thought 
probably secondary to a recent appendectomy.  The renal punch 
was very sensitive, more so than one would expect for a 
simple touch.  There was no fever, and there was no clinical 
evidence of dermatological changes suggestive of chronic end-
stage renal disease.  The examiner's impression was of a 
history of cystitis, with no current laboratory evidence or 
clinical evidence of active pyelonephritis and/or evidence of 
chronic end-stage renal disease.  An ultrasound of the 
kidneys was normal.  The examiner opined that pyelonephritis 
could be secondary to ascent infective process from bladder 
infection, but that the time of the examination there was no 
evidence that such had occurred, and, if it had occurred 
previously, there was no clinical evidence of residual renal 
dysfunction. 

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records and post-service 
medical records reflect that, over the course of many years, 
the veteran has incurred recurrent urinary tract infections.  
In-service and post-service medical records consistently 
reflect a diagnosis of recurrent cystitis.  Service 
connection is in effect for this disorder, rated 20 percent 
disabling.  Cystitis is defined as inflammation of the 
urinary bladder.  STEDMAN'S MEDICAL DICTIONARY 450 (27th ed. 
2000).  The veteran contends, however, that she also has a 
kidney disorder, to include pyelonephritis.  Pyelonephritis 
is defined as inflammation of the renal parenchyma, calices, 
and pelvis, particularly due to local bacterial infection.  
Id. at 1489.  

Upon review of the record on appeal, the Board notes that 
service medical records, while noting a diagnosis of 
recurrent cystitis, do not reflect a renal or kidney 
disorder, to include pyelonephritis.  Therefore, service 
connection on a direct basis is not warranted.  The veteran, 
however, argues that her kidney disorder is as a result of 
her service-connected cystitis.  Post-service, in September 
1987, a VA treatment record reflects that the veteran was 
hospitalized for fever and bladder trouble, to include 
recurrent urinary tract infections.  The examiner's 
impression was pyelonephritis.  Subsequently, in March 1990, 
the veteran underwent a VA examination and the diagnosis was 
recurrent urinary infection with cystitis and previous 
pyelonephritis with previous cystoscopy.  Approximately in 
April 1990, an IVP showed the kidneys and upper tracts 
without any evidence of renal scarring or caliectasis to 
suggest chronic pyelonephritis.

Subsequent medical records, while reflecting recurrent 
urinary tract infections and recurrent cystitis, do not 
indicate a diagnosis of pyelonephritis, or any kidney 
disorder.  In April 2004, the veteran underwent a VA 
examination, and the examiner's impression noted a history of 
cystitis.  However, there was no laboratory evidence or 
clinical evidence of active pyelonephritis, nor was there 
evidence of chronic end-stage renal disease.  Although the 
examiner opined that pyelonephritis could be secondary to 
ascent infective process from a bladder infection, the 
examiner further stated that there was no evidence that such 
had occurred, and that, if it had occurred, there was no 
present clinical evidence of any residual renal dysfunction.

Based upon the above medical evidence, the Board must 
conclude that, although pyelonephritis could potentially be 
secondary to a bladder infection, there is no medical 
evidence that the veteran has pyelonephritis; therefore, 
there is no evidence of a current disability resulting from a 
kidney disorder.  See Hickson, supra.  As a result, service 
connection on a secondary basis is not in order.  While we 
recognize that a diagnosis of pyelonephritis was rendered in 
September 1987, a subsequent IVP revealed no evidence to 
suggest chronic pyelonephritis, and the April 2004 VA 
examiner found no clinical evidence of pyelonephritis.  The 
Board is left to conclude that the symptoms exhibited in 
September 1987 were acute and transitory, and resolved 
without residual disability.

The Board acknowledges 38 U.S.C.A. § 1101(3) which defines 
nephritis as a "chronic" disease.  However, based upon the 
evidence in this case, we are left with the conclusion that 
nephritis is not currently shown, and thus there is no 
current disability.  See 38 C.F.R. § 3.303(b).  Moreover, in 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  Accordingly, in the 
absence of proof of a present disability, there can be no 
valid claim.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a kidney disorder.  Because the 
evidence preponderates against the claim, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


